

FTD COMPANIES, INC.
THIRD AMENDED AND RESTATED
2013 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the FTD Companies, Inc. Third Amended and Restated
2013 Incentive Compensation Plan (the “Plan”) for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).
B.    The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of restricted stock units to the Participant under the Plan.
C.    All capitalized terms in this Agreement shall have the meanings assigned
to them in the Plan unless otherwise defined in this Agreement, including on
Appendix A attached hereto.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation has awarded to the
Participant, as of the Award Date, restricted stock units (“Restricted Stock
Units”) under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the date such Restricted Stock Unit vests
in accordance with the express provisions of this Agreement. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable vesting schedule for the Restricted Stock Units, the dates on which
those vested Restricted Stock Units shall become payable to the Participant and
the remaining terms and conditions governing the award (the “Award”) shall be as
set forth in this Agreement.


AWARD SUMMARY
Award Date:
<Grant Date>
Number of Restricted Stock Units Subject to Award:


<Shares Granted> Restricted Stock Units
Vesting Schedule:
The Restricted Stock Units shall vest in a series of four (4) successive
substantially equal installments starting with 25% (rounded if possible to the
nearest whole Restricted Stock Unit) on <First Vesting Date> and continuing with
25% (rounded if possible to the nearest whole Restricted Stock Unit) on each of
the first three (3) anniversaries thereafter. Such vesting schedule is hereby
designated the “Normal Vesting Schedule” for the Restricted Stock Units. Should
any scheduled vesting date under the Normal Vesting Schedule otherwise occur on
a date on which the Common Stock is not traded on the Stock Exchange serving as
the primary market for the Common Stock, then that vesting date shall instead be
deemed to occur on the last day prior to such scheduled vesting date on which
the Common Stock is so traded. The Restricted Stock Units shall also be



1

--------------------------------------------------------------------------------







 
subject to accelerated vesting in accordance with the provisions of Paragraphs
3(b) and 5 of this Agreement.
Issuance Schedule:
Subject to Paragraphs 5 and 6 of this Agreement, each Restricted Stock Unit in
which the Participant vests in accordance with the Normal Vesting Schedule shall
be settled in shares of Common Stock, subject to the Corporation’s collection of
all applicable Withholding Taxes, on the date on which the Restricted Stock Unit
becomes nonforfeitable as set forth in the Normal Vesting Schedule or Paragraph
3(b) or 5, as applicable, but in all cases within the “short term deferral”
period determined under Treasury Regulation Section 1.409A-1(b)(4) (the
“Issuance Date”). For the sake of clarity, the settlement of shares in respect
of nonforfeitable Restricted Stock Units is intended to comply with Treasury
Regulation Section 1.409A-1(b)(4) and will be construed and administered in such
a manner. As a result, the shares will be issued no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares subject to the Restricted Stock Units are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulation Section 1.409A-1(d). The applicable Withholding Taxes are to be
collected pursuant to the procedures set forth in Paragraph 7 of this Agreement.



2.Limited Transferability. Prior to the vesting of the Restricted Stock Units
and actual receipt of the underlying shares of Common Stock issued hereunder,
the Participant may not transfer any interest in the Award or the underlying
shares of Common Stock. Any Restricted Stock Units that vest hereunder but which
otherwise remain unpaid at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to re-issue the
stock certificates for any shares of Common Stock that were issued pursuant to
the Award during his or her lifetime to one or more designated family members or
a trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.
3.Cessation of Service.
(a)    Except as otherwise provided in Paragraph 3(b) below, should the
Participant cease Service for any reason prior to vesting in all or a portion of
the Restricted Stock Units subject to this Award, then the Award will be
immediately cancelled with respect to those unvested Restricted Stock Units. The
Participant shall thereupon cease to have any right or entitlement to receive
any shares of Common Stock under those cancelled Restricted Stock Units.
(b)    The Participant’s Employment Agreement sets forth certain terms and
conditions under which Participant’s equity or equity-based awards from the
Corporation, including this Award, may vest in whole or in part on an
accelerated basis in connection with his cessation of Service under various
specified circumstances. The Employment Agreement also sets forth the date or
dates on which the shares of Common Stock subject to the awards that vest on
such an accelerated basis, including the Restricted Stock Units subject to this
Award, are to be issued. The terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting of the Restricted Stock Units or the issuance of the underlying shares
of Common Stock, including (without limitation) the execution and delivery of an
effective general release), as they apply to this Award, are hereby incorporated
by reference into this Agreement and shall have the same force and effect as if
expressly set forth in this Agreement.


2

--------------------------------------------------------------------------------





4.Stockholder Rights and Dividend Equivalents
(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Restricted Stock Units subject to
the Award until the Participant becomes the record holder of the underlying
shares of Common Stock upon their actual issuance following the Corporation’s
collection of the applicable Withholding Taxes.
(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable in cash or other property (other than
shares of Common Stock) be declared and paid on the outstanding Common Stock
while one or more Restricted Stock Units remain subject to this Award (i.e.,
shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for the Participant and credited with a phantom dividend equivalent to the
actual dividend or distribution which would have been paid on the underlying
shares of Common Stock at the time subject to this Award had they been issued
and outstanding and entitled to that dividend or distribution. As and to the
extent that the Restricted Stock Units subsequently vest hereunder, the phantom
dividend equivalents so credited to those Restricted Stock Units in the book
account shall also vest, and those vested dividend equivalents shall be
distributed to the Participant (in the same form the actual dividend or
distribution was paid to the holders of the Common Stock entitled to that
dividend or distribution) concurrently with the payment of the vested Restricted
Stock Units to which those phantom dividend equivalents relate. However, each
such distribution shall be subject to the Corporation’s collection of the
Withholding Taxes applicable to that distribution. In no event shall any such
phantom dividend equivalents vest or become distributable unless the Restricted
Stock Units to which they relate vest in accordance with the terms of this
Agreement.            
5.Change in Control.
(a)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed, converted or replaced by the successor entity (or parent
thereof) or otherwise continued in full force and effect or may be replaced with
a cash program of the successor entity (or parent thereof) on terms as required
under the Plan (a “Replacement Award”). In the event of such Replacement Award,
no accelerated vesting of the Restricted Stock Units (the “Replaced Award”)
shall occur at the time of the Change in Control. Notwithstanding the foregoing,
no such cash program shall be established for the Replaced Award to the extent
such program would otherwise be deemed to constitute a deferred compensation
arrangement subject to the requirements of Code Section 409A and the Treasury
Regulations thereunder. Further, a Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or be exempt from Section 409A of the Code.
(b)For purposes of this Agreement, a “Replacement Award” means an award: (i) of
the same type (e.g., time-based restricted stock units) as the Replaced Award;
(ii) that has a value at least equal to the value of the Replaced Award; (iii)
that relates to publicly traded equity securities of the Corporation or its
successor in the Change in Control or another entity that is affiliated with the
Corporation or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). Without limiting the generality of
the foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are satisfied.
The determination of whether the


3

--------------------------------------------------------------------------------





conditions of this Paragraph 5(b) are satisfied will be made by the Plan
Administrator, as constituted immediately before the Change in Control, in its
sole discretion.
(c)In the event of a Replacement Award, the Replaced Award shall be
appropriately adjusted immediately after the consummation of the Change in
Control, including if applicable so as to apply to the number and class of
securities into which the shares of Common Stock subject to the Replaced Award
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those shares of Common Stock actually
been issued and outstanding at that time. To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor entity (or parent
thereof) may, in connection with the Replacement Award at that time, but subject
to the Plan Administrator’s approval prior to the Change in Control, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in the Change in
Control transaction, provided the substituted common stock is readily tradable
on an established U.S. securities exchange.
(d)Any Replacement Award shall be subject to the vesting acceleration provisions
of the Participant’s Employment Agreement, and the securities issuable under the
Replaced Award that vest on an accelerated basis in accordance with those
provisions shall be issued or distributed on the applicable date or dates
determined for those securities or proceeds pursuant to terms of the Employment
Agreement. Accordingly, the terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting or issuance of the securities subject to the Participant’s outstanding
equity awards or the distribution of the proceeds of any replacement cash
retention program, including (without limitation) the execution and delivery of
an effective general release) shall apply to any Replacement Award and are
hereby incorporated by reference into this Agreement, with the same force and
effect as if expressly set forth in this Agreement.
(e)If no Replacement Award is provided, then the Restricted Stock Units shall
vest immediately prior to the closing of the Change in Control. The vested
Restricted Stock Units shall be converted into the right to receive for each
such Restricted Stock Unit the same consideration per share of Common Stock
payable to the other stockholders of the Corporation in consummation of that
Change in Control, and such consideration shall be distributed to the
Participant in accordance with the Issuance Schedule set forth in Paragraph 1.
Such distribution shall be subject to the Corporation’s collection of the
applicable Withholding Taxes pursuant to the provisions of Paragraph 7.
(f)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets. Additionally, if a Replacement Award is
provided, notwithstanding anything in this Agreement to the contrary, any
outstanding Restricted Stock Units that at the time of the Change in Control are
not subject to a “substantial risk of forfeiture” (within the meaning of Section
409A of the Code) will be deemed to be vested at the time of such Change in
Control and will be payable in accordance with the Issuance Schedule set forth
in Paragraph 1.
6.Adjustment in Shares. The total number and/or class of securities issuable
pursuant to this Award and the other terms of this Award shall be subject to
adjustment upon certain corporate events as set forth in Article One, Section
V(E) of the Plan. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate, and those adjustments shall be final, binding
and conclusive.


4

--------------------------------------------------------------------------------





7.Issuance of Shares of Common Stock.
(a)On each applicable Issuance Date for the Restricted Stock Units which vest in
accordance with the provisions of this Agreement, the Corporation shall issue to
or on behalf of the Participant a certificate (which may be in electronic form)
or provide for book entry for the shares of Common Stock to be issued on such
date, subject to the Corporation’s collection of the applicable Withholding
Taxes.
(b)Until such time as the Corporation provides the Participant with notice to
the contrary, the Corporation shall collect the applicable Withholding Taxes
through an automatic share withholding procedure pursuant to which the
Corporation will withhold, on the applicable Issuance Date for the Restricted
Stock Units that vest under the Award, a portion of those vested Restricted
Stock Units with a Fair Market Value (measured as of the applicable tax date for
such shares) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Restricted Stock
Units so withheld shall not exceed the amount necessary to satisfy the
Corporation‘s required tax withholding obligations using the maximum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that could be applicable to supplemental taxable income. (or such other rate
that will not cause an adverse accounting consequence or cost). The Participant
shall be notified in writing in the event such Share Withholding Method is no
longer available.
(c)Should any Restricted Stock Units vest under the Award when the Share
Withholding Method is not available, then the Withholding Taxes shall be
collected from the Participant through either of the following alternatives:
(i)    the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or
(ii)    the use of the proceeds from a next-day sale of the shares of Common
Stock issued to the Participant, provided and only if (i) such a sale is
permissible under the Corporation’s trading policies governing the sale of
Common Stock, (ii) the Participant makes an irrevocable commitment, on or before
the vesting date for those shares, to effect such sale of the shares and (iii)
the transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.
(d)The Corporation shall concurrently, with each payment of vested Restricted
Stock Units in accordance with the foregoing provisions of this Paragraph 7,
distribute to the Participant any outstanding phantom dividend equivalents
credited with respect to those Restricted Stock Units. The Corporation shall
collect the Withholding Taxes with respect to each distribution of such phantom
dividend equivalents by withholding a portion of that distribution equal to the
amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld, or through such other tax
withholding arrangement as the Corporation deems appropriate.
(e)Except as otherwise provided in Paragraph 5 or 6, the settlement of all
Restricted Stock Units which vest under the Award shall be made solely in shares
of Common Stock. No fractional share of Common Stock shall be issued pursuant to
this Award, and any fractional share resulting from any calculation made in
accordance with the terms of this Agreement shall be rounded down to the next
whole share of Common Stock.
8.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with


5

--------------------------------------------------------------------------------





all applicable requirements of law relating thereto and with all applicable
regulations of the Stock Exchange on which the Common Stock is listed for
trading at the time of such issuance.
9.Notices. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices and directed to the attention of Stock Plan
Administrator.  Any notice required to be given or delivered to the Participant
shall be in writing and addressed to the Participant at the most current address
then indicated for the Participant on the Corporation’s employee records or
delivered electronically to the Participant through the Corporation’s electronic
mail system.  All notices shall be deemed effective upon personal delivery or
delivery through the Corporation’s electronic mail system or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
10.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.
11.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
12.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.
13.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.
14.Code Section 409A.
(a)    It is the intention of the parties that the provisions of this Agreement
comply with the requirements of the “short-term deferral” exception of Section
409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this Agreement would otherwise contravene the requirements or limitations of
Code Section 409A applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that apply to such exception. Each installment
that becomes payable in respect of vested Restricted Stock Units subject to the
Award is a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2). In no event shall the Corporation be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of Code Section 409A.
(b)    If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Code Section 409A, then,
notwithstanding anything to the contrary in this Agreement, the following
provisions shall apply:


6

--------------------------------------------------------------------------------





(i)    No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant until the
date of the Participant’s Separation from Service due to such cessation of
Service or as soon thereafter as administratively practicable, but in no event
later than the later of (i) the close of the calendar year in which such
Separation from Service occurs and (ii) the fifteenth day of the third calendar
month following the date of such Separation from Service.
(ii)    No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
the Participant’s Separation from Service or (ii) the date of the Participant’s
death, if the Participant is deemed at the time of such Separation from Service
to be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of the Participant’s Separation from Service or, if earlier,
the first day of the month immediately following the date the Corporation
receives proof of the Participant’s death.
(iii)    No amounts that vest and become payable under Paragraph 5 of this
Agreement by reason of a Change in Control shall be distributed to the
Participant at the time of such Change in Control, unless that transaction also
qualifies as a change in control event under Code Section 409A and the Treasury
Regulations thereunder. In the absence of such a qualifying change in control,
the distribution shall not be made until the date or dates on which those
amounts are to be distributed pursuant to the Normal Vesting Schedule, or to the
extent applicable, the provisions of Paragraph 5(c) of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
FTD COMPANIES, INC.


         
By:


Title:




PARTICIPANT


Name: <Participant Name>


Signature: <Electronic Signature>






7

--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.
C.Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.Change in Control shall have the meaning assigned to such term in the
Employment Agreement. However, in the absence of such definition in the
Employment Agreement, a Change in Control shall have the meaning set forth in
the Plan.
E.Employment Agreement shall mean the Employment Agreement between the
Participant and the Corporation (or any Parent or Subsidiary) in effect on the
Award Date.
F.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
G.Separation from Service means the Participant’s cessation of Service that
constitutes a “separation from service” as defined in Code Section 409A and
determined in accordance with the applicable Treasury Regulations or other
guidance issued under Code Section 409A.






A-1